             Case 3:19-cv-05895-BHS-MAT Document 4 Filed 09/27/19 Page 1 of 1



 1 Corrie J. Yackulic
   CORRIE YACKULIC LAW FIRM PLLC
 2
   110 Prefontaine Place South, Suite 304
 3 Seattle, Washington 98104
   Tel. 206.787.1915
 4 Fax. 206.299.9725
   Corrie@cjylaw.com
 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHINGTON

 9
        LIESE MEAD and ROBERT A. MEAD,
10      wife and husband and their marital
        community comprised thereof,                           No. 3:19-cv-05895
11
                        Plaintiffs,
12      v.                                                     NOTICE OF PENDENCY OF
                                                               OTHER ACTION
13      BOSTON SCIENTIFIC CORPORATION,

14                      Defendant.
15
             Pursuant to LCR 3(h) Plaintiffs submit this notice of pendency of other action.
16

17             Case Name                                               Case No.
               In Re: Boston Scientific Corp., Pelvic Repair           2:12-md-02326
18             System Products Liability Litigation
19   DATED this 27th day of September 2019.
20
                                                  CORRIE YACKULIC LAW FIRM, PLLC
21
                                                  Corrie J. Yackulic
22                                                __________________________________
                                                  Corrie J. Yackulic, WSBA No. 16063
23                                                110 Prefontaine Place South, Ste. 304
24
                                                  Seattle, WA 98104
                                                  Tel. 206.787.1915
25                                                corrie@cjylaw.com
                                                  Attorney for Plaintiffs
26

                                                                  CORRIE YACKULIC LAW FIRM, PLLC
     NOTICE OF PENDENCY OF OTHER ACTION                            110 PREFONTAINE PLACE SOUTH, SUITE 304
                                                                         SEATTLE, WASHINGTON 98104
     PAGE- 1                                                   TELEPHONE: (206) 787-1915 • FACSIMILE: (206) 299-9725
